Case 2:19-cr-00920-SRC Document1 Filed 12/18/19 Page 1 of 3 PagelD: 1

SM/2018R01180
UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon.
Vv. : Criminal No, 19- Cy 2 OD

NICOLA MARCHESE : 26 U.S.C. § 7206(1)

INFORMATION
The defendant having waived in open court prosecution by
indictment, the United States Attorney for the District of New Jersey, charges:

COUNT ONE
(Making And Subscribing A False Income Tax Return)

1, At all times relevant to this Information:

a. Defendant NICOLA MARCHESE was a resident of New Jersey
and the sole owner and operator of Napoli Painting Company, Inc. {the
“Company’).

b, The Internal Revenue Service, an agency of the United States
within the Department of the Treasury, was responsible for administering and
enforcing the tax laws of the United States.

2, On or about March 15, 2012, in the District of New Jersey and
elsewhere, the defendant,
NICOLA MARCHESE,
did knowingly and willfully make and subscribe a U.S. Corporate Income Tax
Return, Form 1120, corresponding to tax year 2011, which was verified by a

written declaration that it was made under the penalties of perjury and was
Case 2:19-cr-00920-SRC Document1 Filed 12/18/19 Page 2 of 3 PagelD: 2

filed with the Internal Revenue Service, which U.S. Corporation Income Tax
Return NICOLA MARCHESE did not believe to be true and correct as to every
material matter, in that the U.S. Corporation Income Tax Return reported total
income of $420,330, whereas, he then and there well knew and believed the
Company had an additional total income of at least $82,000 that was not
reported on said return.

In violation of Title 26, United States Code, Section 7206(1).
Case 2:19-cr-00920-SRC Document1 Filed 12/18/19 Page 3 of 3 PagelD: 3

COUNT TWO
(Making and Subscribing a False Income Tax Return)

1. The allegations set forth in paragraph 1 of Count One of this
Information are realleged and incorporated as though fully set forth in this
paragraph.

2, On or about the April 11, 2013, in the District of New Jersey and
elsewhere, the defendant,

NICOLA MARCHESE,
did knowingly and willfully make and subscribe a U.S. Corporate Income Tax
Return, Form 1120, corresponding to tax year 2012, which was verified by a
written declaration that it was made under the penalties of perjury and was
filed with the Internal Revenue Service, which U.S. Corporation Income Tax
Return NICOLA MARCHESE did not believe to be true and correct as to every
material matter, in that the U.S. Corporation Income Tax Return reported total
income of $410,742, whereas, he then and there well knew and believed the
Company had an additional total income of at least $184,084 that was not
reported on said return.

In violation of Title 26, United States Code, Section 7206(1).

* } fr
Ly HAM, ( JY futonht prrky

CRAIG CARPENITO
United States Attorney

 
